            Case 2:19-cv-01664-JCM-VCF Document 29
                                                28 Filed 06/05/20
                                                         06/04/20 Page 1 of 6



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2
     MELANIE HILL LAW PLLC
3
     520 S. 7th Street, Suite A
     Las Vegas, NV 89101
4
     Tel: (702) 362-8500
     Fax: (702) 362-8505
5    Email: Melanie@MelanieHillLaw.com
     Attorney for Plaintiff Jane Doe
6

7

8
                                UNITED STATES DISTRICT COURT

9                                        DISTRICT OF NEVADA
10
                                                   *****
11   JANE DOE, an individual,
                                                         Case No. 2:19-cv-01664-JCM-VCF
12                          Plaintiff,
                                                         JOINT STIPULATION AND ORDER
13   v.                                                  TO STAY PROCEEDINGS FOR AN
                                                         ADDITIONAL SIXTY DAYS
14   NEVADAPURE, LLC, a Nevada limited
     liability company doing business under the
15                                                       (Second Request)
     fictitious firm name of SHANGO LAS
16   VEGAS,

17                          Defendant.
18
            Plaintiff Jane Doe (“Plaintiff”), by and through her counsel, Melanie Hill Law PLLC,
19

20   and Defendant NevadaPure, LLC dba Shango Las Vegas (“Defendant”), by and through its

21   counsel, Kamer Zucker Abbott, stipulate and request that the Court stay these proceedings for
22
     an additional sixty (60) days, through and including August 3, 2020, in light of orders and
23
     recommendations from the Governor of Nevada to limit in-person interactions, maintain proper
24
     social distancing, and wear masks in public as non-essential business begin to resume
25

26   operations during phase two of the current pandemic. In support of this Stipulation, the parties

27   state as follows:
28

                                                    1
            Case 2:19-cv-01664-JCM-VCF Document 29
                                                28 Filed 06/05/20
                                                         06/04/20 Page 2 of 6



1            1.     The parties entered into a Stipulation and the Court entered an Order staying this
2
     case and all related deadlines for sixty (60) days on April 13, 2020 [ECF No. 23].
3
             2.     The Stipulation and Order were entered into due to the COVID-19 pandemic
4

5
     taking place all over the world and to abide by the stay at home orders and social distancing

6    guidelines in place at the time of the stipulation.
7
             3.     In the Stipulation and Order, the parties agreed to confer about requesting an
8
     extension of the stay and file an appropriate motion to extend the stay if the pandemic had not
9
     been sufficiently suppressed. The parties have conferred and do believe an additional Stay of
10

11   sixty days would be beneficial prior to setting discovery deadlines in this case and would allow

12   the parties time to further reengage in informal settlement negotiations. While shut-down
13
     requirements in Nevada have eased, the pandemic is still a threat to the parties and their
14
     respective counsel’s health and safety in light of orders and recommendations from the
15
     Governor of Nevada to limit in-person interactions, maintain proper social distancing, and wear
16

17   masks in public as non-essential business begin to resume operations during phase two of the

18   current pandemic.
19
             4.     As part of the Order staying this case, the parties’ deadline to submit their
20
     Discovery Plan and Scheduling Order (“DPSO”) was stayed for sixty-seven (67) days and the
21

22
     opposition deadlines relative to the pending motions were stayed and reset to July 1, 2020.

23           5.     The parties previously agreed that in the event the pandemic had been
24
     sufficiently suppressed by June 1, 2020, the parties agreed to file their DPSO within seven (7)
25
     days of the lifting of the stay setting the discovery deadlines in this case.
26
     ///
27

28   ///

                                                           2
            Case 2:19-cv-01664-JCM-VCF Document 29
                                                28 Filed 06/05/20
                                                         06/04/20 Page 3 of 6



1            6.     The parties further agreed that in the event the pandemic had been sufficiently
2
     suppressed by June 1, 2020, the parties agreed that Plaintiff’s Opposition deadlines be
3
     continued thirty (30) days from the date the stay is lifted to July 1, 2020.
4

5
             7.     The parties also entered into a Stipulation and the Court entered an Order staying

6    the early neutral evaluation conference in this case on April 23, 2020 [ECF No. 26] to
7
     accommodate the COVID-19 pandemic, related case Stay, and the parties request to allow them
8
     time to engage in further informal settlement discussions.
9
             8.     In an effort to set realistic discovery deadlines due to the current pandemic, stay
10

11   at home order, closures of nonessential businesses, phased reopening of nonessential businesses,

12   and strict social distancing guidelines, and to conserve the parties’ and the court’s limited time
13
     and resources due to the COVID-19 pandemic, the parties sought and the Court ordered a Stay
14
     of all proceedings for sixty (60) days.
15
             9.     As stated in the prior stipulation, the parties intend to engage in written discovery
16

17   and depositions which are impacted by the closure of third-party businesses, strict social

18   distancing guidelines, recommendations to wear masks in public, and the Defendant’s reduced
19
     operations.
20
             10.    The parties plan to conduct at least two depositions, which would require in-
21

22
     person interactions that should still be avoided at this time due to the COVID-19 pandemic and

23   the declaration of a national emergency and Nevada state of emergency to protect the health and
24
     safety of the parties and their respective counsel. Even video conferencing depositions would
25
     require at least a videographer in the same room as both the deposing attorney and the witness
26
     being deposed and the parties prefer in person depositions to allow for them to confer with their
27

28   clients, if necessary, throughout the depositions.

                                                          3
            Case 2:19-cv-01664-JCM-VCF Document 29
                                                28 Filed 06/05/20
                                                         06/04/20 Page 4 of 6



1             11.    Further, at least some of the witnesses may be subject to state school and
2
     business closures and are expected to stay home at this time and/or are impacted by the closures
3
     of schools, summer camps, and childcare providers.
4

5
              12.    Pursuant to their stipulation for the prior Stay, the parties have met and conferred

6    and do believe an additional Stay of sixty (60) days is necessary so that social distancing can
7
     continue to be maintained, for the protection of the parties and their respective counsel’s health
8
     and safety, and to ensure that the parties can set realistic discovery deadlines when they prepare
9
     and file their DPSO.       The parties also desire to participate in an in person early neutral
10

11   evaluation conference with social distancing that is not possible or safe at this time until more

12   information becomes known regarding the continued reopening of businesses or tightening of
13
     restrictions on reopening due to a possible resurgence of the COVID-19 pandemic that has been
14
     conveyed by the governor to the citizens on Nevada in his Roadmap to Recovery in Nevada if
15
     there is a surge in COVID-19 cases in Nevada.1
16

17            13.    While the shut-down requirements in Nevada have eased, the pandemic is still a

18   threat and in person meetings and depositions are still discouraged to allow for proper social
19
     distancing at this time. Further, social distancing with face masks is the preferred form of
20
     interaction at this phase of the pandemic, which may interfere with the taking of depositions and
21

22
     participation in the early neutral evaluation conference.             Further, Plaintiff’s counsel is

23   considered at higher risk and is taking continued precautions as restrictions are eased.
24
              14.    In the event the pandemic has been sufficiently suppressed by August 3, 2020,
25
     and social distancing is eased to allow for an in person early neutral evaluation conference and
26

27   1
              See generally Roadmap to Recovery in Nevada available at https://nvhealthresponse.nv.gov/wp-
     content/uploads/2020/05/Roadmap-to-Recovery-Phase-One-Initial-Guidance.pdf and Release on Phase 2 Reopening
28   available at https://nvhealthresponse.nv.gov/wp-content/uploads/2020/05/5.26-post-presser-release.pdf.

                                                          4
           Case 2:19-cv-01664-JCM-VCF Document 29
                                               28 Filed 06/05/20
                                                        06/04/20 Page 5 of 6



1    in person depositions to be conducted in a safe manner, the parties agree to submit their DPSO
2
     within seven (7) days of the lifting of the stay of setting forth requested discovery deadlines on
3
     or before August 10, 2020.
4

5
             15.    In the event the pandemic has been sufficiently suppressed by August 3, 2020,

6    the parties agree that Plaintiff’s opposition deadlines be continued thirty (30) days from the date
7
     the stay is lifted to September 2, 2020.
8
             16.    In the event the pandemic has been sufficiently suppressed by August 3, 2020
9
     and social distancing is eased to allow for an in person early neutral evaluation conference, the
10

11   parties agree to submit a joint request within seven (7) days of the lifting of the Stay, for the

12   early neutral evaluation conference be reset on or before August 10, 2020.
13
             17.    In the event the pandemic has not been sufficiently suppressed by August 3,
14
     2020, the parties will further confer about requesting an extension of the stay and file an
15
     appropriate motion on or before August 10, 2020.
16

17           18.    This request for an additional sixty (60) day Stay of proceedings is not sought for

18   any improper purpose or other reason of delay. Rather, it is sought only to conserve the parties’
19
     and court’s respective resources and efficiently yet responsibly set discovery deadlines.
20
            WHEREFORE, the parties respectfully request that the Court stay the proceedings in
21

22
     this case for the next sixty (60) days, through and including August 3, 2020. In the event the

23   pandemic has been sufficiently suppressed by August 3, 2020, the parties shall submit their
24
     Joint DPSO and joint request for the early neutral evaluation conference be reset by August 10,
25
     ///
26
     ///
27

28   ///

                                                      5
           Case 2:19-cv-01664-JCM-VCF Document 29
                                               28 Filed 06/05/20
                                                        06/04/20 Page 6 of 6



1    2020. In the event the pandemic has not been sufficiently suppressed by August 3, 2020, the
2
     parties will further confer about requesting an extension of the Stay and file an appropriate
3
     motion on or before August 10, 2020.
4

5
            DATED this 4th day of June, 2020.

6    Respectfully submitted,                           Respectfully submitted,

7    MELANIE HILL LAW PLLC                             KAMER ZUCKER ABBOTT
8

9      /s/ Melanie Hill                                  /s/ Jen Sarafina
     __________________________________                ___________________________________
10   Melanie A. Hill, Esq. (NV Bar No. 8796)           Jen J. Sarafina, Esq. (NV Bar No. 9679)
     520 S. 7th Street, Suite A                        Nicole A. Martin, Esq. (NV Bar No. 13423)
11
     Las Vegas, NV 89101                               3000 West Charleston Boulevard, Suite 3
12   Tel.: (702) 362-8500                              Las Vegas, NV 89102
     Fax: (702) 362-8505                               Tel: (702) 259-8640
13   Melanie@MelanieHillLaw.com                        Fax: (702) 259-8646
14
     Attorneys for Plaintiff Jane Doe                  Attorneys for Defendant NevadaPURE, LLC

15

16                                       IT IS SO ORDERED.

17
                                         Dated this
                                               June__________
                                                     5, 2020. day of June, 2020.
18

19
                                         _________________________________________
20                                       UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

                                                   6
